Citation Nr: 1403954	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-22 293	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression, alcohol abuse and cannabis abuse prior to April 26, 2011, and in excess of 70 percent for the disability thereafter.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that assigned an initial rating of 50 percent for the Veteran's psychiatric disability, effective from August 31, 2000.  In a July 2012 rating decision, the originating agency increased the evaluation for the disability to 70 percent, effective from April 26, 2011.


FINDING OF FACT

In December 2013 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative of record, that a withdrawal of his appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his representative of record, indicated in correspondence received by the Board in December 2013 that he wished to withdraw his appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



		
Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


